Citation Nr: 0620165	
Decision Date: 07/12/06    Archive Date: 07/21/06

DOCKET NO.  04-10 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky



INTRODUCTION

The veteran served on active duty in the military from August 
1970 to March 1972 and from October 1978 to October 1982.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claim and apprised of whose responsibility 
- his or VA's, it was for obtaining the supporting evidence, 
and all relevant evidence necessary for an equitable 
disposition of his claim has been obtained.

2.  There is no persuasive medical nexus evidence of record 
indicating the veteran's hepatitis C is causally or 
etiologically related to his service in the military.


CONCLUSION OF LAW

The veteran's hepatitis C was not incurred or aggravated 
during service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 
(2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126, was signed 
into law on November 9, 2000.  Implementing regulations were 
created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.  

VCAA notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1) (2004).  Id., at 121.  But 
according to VA's General Counsel (GC), the Pelegrini II 
holding does not require that VCAA notification contain any 
specific "magic words."  See VAOPGCPREC 7-2004 (July 16, 
2004); see also VAOPGCPREC 1-2004 (February 24, 2004).

Pelegrini II also held in part that, to the extent possible, 
VCAA notice, as required by 38 U.S.C.A. § 5103, must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ or RO) decision on a claim for 
VA benefits.  See, too, Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006).

Also recently, in Dingess v. Nicholson, the U. S. Court of 
Appeals for Veterans Claims (Court) issued a decision which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements are:  1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.


The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  See Dingess v. 
Nicholson, 
Nos. 01-1917, 02-1506, 2006 WL 519755 (Vet. App. March 6, 
2003).  

Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Specifically, VA must notify the claimant that "should 
service connection be awarded, a schedular or extraschedular 
disability rating will be determined by applying relevant 
diagnostic codes in the rating schedule, found in Title 38, 
Code of Federal Regulations, to provide a disability rating 
from 0 percent to as much as 100 percent (depending on the 
disability involved) based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment."  Id.  

Furthermore, the notice must "provide examples of the types 
of medical and lay evidence that the claimant could submit 
(or ask VA to obtain) that are relevant to establishing a 
disability - e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing exceptional circumstances 
relating to the disability."  Ibid.  

In this particular case at hand, the veteran was sent a VCAA 
letter in June 2003.  The letter explained the type of 
evidence required to substantiate his claim for service 
connection, as well as indicated what evidence he was 
responsible for obtaining and what VA had done and would do 
in helping him obtain supporting evidence.  This letter did 
not provide adequate notice regarding a disability rating and 
an effective date if service connection for hepatitis C were 
to be awarded, but a more recent April 2006 letter did.  It 
explained how a disability rating and an effective date would 
be determined, in the event service connection is granted.  
So he already has received a Dingess/Hartman letter.  
Consequently, there is no prejudice to him in proceeding with 
the issuance of a final decision at this juncture.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, i.e., the RO, the Board must 
consider whether the veteran has been prejudiced thereby).  
Here, the Dingess/Hartman issue indeed has been addressed by 
the RO, as evidenced by the April 2006 letter.

The Board realizes there was no specific mention, per se, in 
the June 2003 VCAA letter of the "fourth element" discussed 
in Pelegrini II, but the letter nonetheless explained that 
the veteran should identify and/or submit any supporting 
evidence.  The content of the June 2003 VCAA notice therefore 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence) and Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice).

Note also that the veteran was initially provided VCAA notice 
in June 2003, so prior to the RO's initial adjudication of 
his claim for service connection in September 2003.  
Consequently, this complied with the Pelegrini II and 
Mayfield requirement that VCAA notice, to the extent 
possible, precede the RO's initial adjudication.  And the 
veteran has not indicated that he has any additional relevant 
evidence to submit or that needs to be obtained, including at 
his October 2004 RO hearing and even more recently during his 
May 2006 hearing before the undersigned Veterans Law Judge 
(VLJ) of the Board.  Nor did he request that additional 
evidence be obtained by the RO following the April 2006 
Dingess/Hartman compliance letter.  Consequently, "the 
record has been fully developed," and "it is difficult to 
discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim."  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).



A veteran is entitled to service connection for disability 
resulting from a disease or an injury incurred in or 
aggravated in the line of duty while in the active military, 
naval, or air service.  See 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  In addition, service connection also 
is permissible for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  
38 C.F.R. § 3.303(d).

If there is no evidence of a chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support the claim.  See 38 C.F.R. 
§ 3.303(b).  Evidence of a chronic condition must be medical, 
unless it relates to a condition to which lay observation is 
competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 
(1997).  If service connection is established by continuity 
of symptomatology, there must be medical evidence that 
relates a current condition to that symptomatology.  Id.

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which he served, his military records, and 
all pertinent medical and lay evidence.  See 38 U.S.C.A. § 
1154(a); 38 C.F.R. § 3.303(a).  

Based on the relevant evidence of record, the Board finds 
that the preponderance of it is against the claim for service 
connection for hepatitis C.  So this claim must be denied.  
38 C.F.R. § 3.102.  The relevant diagnosis in service was 
rule out hepatitis, but follow-up treatment notes indicate 
that October 1981 test results were negative for an active 
hepatitis infection.  And at his September 1982 military 
separation examination, objective clinical evaluations of the 
veteran's skin, abdomen, genitourinary system, and endocrine 
system were normal.  38 C.F.R. § 3.303(a) (service connection 
requires that the facts "affirmatively [show] inception or 
aggravation . . . .").  So it is unclear on the basis of 
this evidence whether his doctors in service ultimately 
determined he had hepatitis and, even if he did, the specific 
type (A, B or C).  During his recent May 2006 hearing, he 
said that his doctors in service told him his 1981 hepatitis 
infection was non A/non B, so presumably type C.  But a VA 
medical opinion disputes this notion.

In other testimony during his recent May 2006 hearing, the 
veteran said that the doctors in service who determined he 
had hepatitis told him not to worry about it, so he took 
their advice and did not, only to later learn on the 
television news that he might have potentially fatal 
hepatitis C.  So, he said, about 10 to 12 years prior to his 
May 2006 hearing (meaning if true about 1992-1994 or 
thereabouts) he went to a VA hospital for a check up 
concerning this possibility and it was confirmed he had 
hepatitis C.  He denied there were any illicit risk factors 
(using IV drugs, etc.) that might have precipitated him 
contracting this condition.  During his prior hearing in 
October 2004, he acknowledged cohabitating with another women 
for about five years after 1993 or 1994 who had hepatitis C; 
he indicated she was the mother of his youngest daughter 
(after divorcing his first wife).

The earliest confirmed diagnosis of hepatitis C was in 2002, 
nearly 20 years after the veteran's military service ended.  
See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) ("A 
veteran seeking disability benefits must establish . . . 
the existence of a disability [and] a connection between the 
veteran's service and the disability . . .").  But more 
significant than this, a July 2003 VA examiner indicated the 
veteran's hepatitis C was contracted after his service in the 
military ended (as opposed to during).  This VA examiner, 
after considering the evidence in the veteran's claims file 
and assertions, determined the hepatitis in service, if any, 
was likely hepatitis A, based on the mode of transmission and 
clinical manifestations, and that current serology testing 
was positive for hepatitis C.  This VA examiner acknowledged 
that the precise time at which the veteran's hepatitis C was 
acquired could not be determined by testing, but that, 
despite his denial of risk factors for transmission, his 
current liver disease was associated with a history of 
alcohol use and chronic hepatitis C infection.  This VA 
examiner went on to point out that hepatitis A and hepatitis 
C are caused by different kinds of viruses and have different 
modes of transmission.



The veteran and his representative obviously disagree with 
this medical opinion, arguing instead that the veteran, in 
actuality, had hepatitis C even when in service - although 
his doctors did not realize this way back then.  But no 
matter how sincere their personal beliefs, they simply do not 
have the necessary medical training and/or expertise to rebut 
the contrary VA medical opinion.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  There simply is no medical 
evidence supporting their lay allegations.  And disposition 
of this appeal turns on a medical determination, which they 
lack the qualifications to make.  So the claim must be denied 
because there is simply no medical evidence of a causal 
relationship between the veteran's current hepatitis C and 
his military service.  See Mercado-Martinez v. West, 11 Vet. 
App. 415, 419 (1998) ("In order for service connection for a 
particular disability to be granted, a claimant must 
establish he or she has that disability and that there is 'a 
relationship between the disability and an injury or disease 
incurred in service or some other manifestation of the 
disability during service.'"  Citing Cuevas v. Principi, 
3 Vet. App. 542, 548 (1992)).

Since, for these reasons, the preponderance of the evidence 
is unfavorable, there is no reasonable doubt to resolve in 
the veteran's favor.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).  While an accurate determination of etiology is 
not a condition precedent to granting service connection, nor 
is definite etiology or obvious etiology, there must at least 
be a sufficiently definitive opinion on etiology to rise 
above the level of pure equivocality.  See Winsett v. West, 
11 Vet. App. 420, 424 (1998).  Here, there is not, mostly 
evidence against the claim, so it must be denied.  38 C.F.R. 
§ 3.102.




ORDER

The claim for service connection for hepatitis C is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


